 


110 HR 1479 IH: Federal Acupuncture Coverage Act of 2007
U.S. House of Representatives
2007-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1479 
IN THE HOUSE OF REPRESENTATIVES 
 
March 12, 2007 
Mr. Hinchey (for himself, Mr. Grijalva, Mr. Gutierrez, Mr. McNerney, Mr. McNulty, Mr. Paul, Mr. Royce, Ms. Schakowsky, and Ms. Schwartz) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means and Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to provide for coverage of qualified acupuncturist services under part B of the Medicare Program, and to amend title 5, United States Code, to provide for coverage of such services under the Federal Employees Health Benefits Program. 
 
 
1.Short titleThis Act may be cited as the Federal Acupuncture Coverage Act of 2007. 
2.Coverage of acupuncturist services under Medicare 
(a)In generalSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is amended— 
(1)by striking and at the end of subparagraph (Z); 
(2)by inserting and at the end of subparagraph (AA); and 
(3)by adding at the end the following new subparagraph: 
 
(BB)qualified acupuncturist services (as defined in subsection (ccc));. 
(b)Services describedSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended by adding at the end the following new subsection: 
 
(ccc)Qualified acupuncturist services 
(1)The term qualified acupuncturist services means such services furnished by a qualified acupuncturist (as defined in paragraph (2)) and such services and supplies furnished as an incident to services furnished by the qualified acupuncturist which the qualified acupuncturist is legally authorized to perform under State law (or the State regulatory mechanism provided by State law). 
(2)The term qualified acupuncturist means an individual who has been certified, licensed, or registered as an acupuncturist by a State (or the State regulatory mechanism provided by State law).. 
(c)Payment rules 
(1)Determination of amount of paymentSection 1833(a)(1) of the Social Security Act (42 U.S.C. 1395l(a)(1)) is amended— 
(A)by striking and before (V); and 
(B)by inserting before the semicolon at the end the following: , and (W) with respect to qualified acupuncturist services described in section 1861(s)(2)(BB), the amounts paid shall be the amount determined by a fee schedule established by the Secretary for purposes of this clause (but in no event shall such amount exceed the fee schedule amount provided under section 1848 for the same service performed by a physician);. 
(2)Separate payment for services of institutional providersSection 1833(a)(2)(B) of such Act (42 U.S.C. 1395l(a)(2)(B)) is amended, in clauses (i) and (ii), by inserting and in the case of qualified acupuncturist services furnished at any time after 1999, each place it appears. 
(d)Effective dateThe amendments made by this section apply to services furnished on or after January 1, 2008. 
3.Coverage of acupuncturist services under Federal employees health benefit plans 
(a)In generalSection 8902(k)(1) of title 5, United States Code, is amended by inserting acupuncturist, after nurse midwife, each place it appears. 
(b)Effective dateThe amendment made by subsection (a) applies with respect to services provided on or after January 1, 2008. 
 
